DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending.
Response to Remarks
Response to Amendments
Applicant has amended the abstract to overcome the objection to the abstract.
Applicant has amended claims 2, 6, 7, 10, and 18 to correct the alternative limitations and overcome the 112(b) rejection to said claims. 
Applicant has amended claim 3 to overcome the objection to said claim.
Response to Arguments
Applicant’s arguments, see Remarks page 11-12, filed 12/27/2021, with respect to the rejections of claims 2, 3, 5, 8, 10, 11, 13-15, and 19 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  Said rejections have been withdrawn. 
Applicant's arguments, see Remarks page 12-14, with respect to the rejections of claims 1-2 and 4-10 under 35 U.S.C. §102(a)(1) have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first frequency is a substantially constant frequency and same as the second frequency”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant’s arguments, see Remarks page 15, with respect to the rejection of claim 13 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant states that Fischer does not teach mixing the first detecting signal and the first reflecting signal in the normal mode. In response, Fischer at Para. 37 teaches that the received radar signal is downmixed to a low-frequency signal in the receiving mixer.  In the fill measurement (normal) mode, transmission is not suppressed and is therefore received at the receiving branch (see Fig. 1 and Para. 38).  The reflected signal is also received (Fig. 1 and Para. 37).  For this reason, in the normal mode, the radar signal received by the mixer comprises the first detecting signal and first reflecting signal.  Applicant further states that Fischer does not teach mixing the second detecting signal and the interference signal in the detection mode.  In response, Fischer at Para. 55 teaches that in some embodiments of the interference signal detection mode, “those [transmission signals] that have been considerably weakened reach the antenna” (see Para. 55). The interference signal is also received ([0037] – interference is now detected in the echo curve). For this reason, in the detection mode, the radar signal received by the mixer comprises the second detecting signal and interference signal are mixed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 9,229,102 Bl; hereinafter Wright).

Regarding claim 1, Wright teaches:
 a method of microwave motion detection with adaptive frequency control (Wright discloses radar motion detection, most radar bands are part of microwave spectrum), for a microwave motion sensor, the method comprising: 
suppressing output of a first detecting signal for motion detection, wherein the first detecting signal is generated with a first frequency (Wright discloses detecting interference prior to transmission of a detection signal, which corresponds to suppression of that signal, col. 13, lines 47-49, In one implementation, the device detects signals present prior to transmission (prior to each transmission or during device power on); 
determining whether a first interference signal is detected in the first frequency during the suppressing output of the first detecting signal (Wright discloses using the period prior to transmission, col. 13, lines 47-51, the device detects signals present prior to transmission (prior to each transmission or during device power on). If a frequency is found to be unavailable due to jamming or interference, the device alters the waveform to remove frequency steps in or near the unavailable frequency.); 
responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating a second detecting signal with a second frequency, which is different from the first frequency, and suppressing output of the second detecting signal (Wright discloses when a frequency is determined unavailable due to interference a second detection frequency is selected.  Col. 13, lines 49-52, If a frequency is found to be unavailable due to jamming or interference, the device alters the waveform to remove frequency steps in or near the unavailable frequency.  Further, as discussed for first element above, Wright discloses interference transmission prior to transmission over multiple frequencies.); 
determining whether a second interference signal is detected in the second frequency during the suppressing output of the second detecting signal (Wright’s determination of whether interference is present over stepped frequencies as discussed supra corresponds to determining whether a second selective frequency is available.); and 
responsive to that the second interference signal is not detected in the second frequency, outputting the second detecting signal for motion detection (Wright’s determination of whether interference is present and selecting the frequency step when the frequency is available, e.g. interference is not present, corresponds to this step.).

Regarding claim 2, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, wherein determining whether the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal comprises: 
determining whether a first signal as the first interference signal is received by the microwave motion sensor during the suppressing output of the first detecting signal (This element simply renames the interference signal as the first signal.  This is taught by Wright as discussed supra.); 
either responsive to that the first signal is not received by the microwave motion sensor during the suppressing output of the first detecting signal, determining the first interference signal is not detected (This element simply renames the interference signal as the first signal.  This is taught by Wright as discussed supra.); 
or responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal but a strength of a first mixing signal is smaller than a first threshold, determining the first interference signal is not detected, wherein the first mixing signal is generated according to the first detecting signal and the received first signal (as best understood, this claim recites elements in the alternative and does not require this element); and 
responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal and the strength of the first mixing signal is greater than the first threshold, determining the first interference signal is detected (as best understood, this claim recites elements in the alternative and does not require this element).

Regarding claim 4, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, wherein suppressing output of the first detecting signal for motion detection comprises: 
periodically stopping outputting the first detecting signal for motion detection; or reducing an output power of the first detecting signal (Wright’s disclosure of detecting prior to transmission In one implementation, the device detects signals present prior to transmission (prior to each transmission or during device power on).

Regarding claim 5, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, further comprises: 
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection (Wright’s determination of whether interference is present and selecting the frequency step corresponds to this step as discussed supra); 
receiving a reflected signal corresponding to the outputted first detecting signal ([420A] –  detect reflected portions of the signal); 
and responsive to that a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, is continuously greater than a third threshold in a time period, suppressing output of the first detecting signal for motion detection (The use of a threshold is inherent to interference detection.).

Regarding claim 6, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: 
generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps (col. 13, lines 55-58, changing the step pattern of the frequency steps, randomizing frequency steps, or otherwise generating a nonuniformly spaced, monotonically ordered stepped-frequency waveform); 
and wherein the method further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies; and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with a second frequency step or with a second set of frequency steps (Generating a third detecting signal using the same steps as used to generate a second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).).

Regarding claim 7, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 6, wherein generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with the first frequency step, or with the first set of frequency steps, and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with the second frequency step or with the second set of frequency steps comprises: 
generating the second detecting signal by decreasing the first frequency of the first detecting signal with a first frequency step (col. 13, lines 55-58, changing the step pattern of the frequency steps, randomizing frequency steps, or otherwise generating a nonuniformly spaced, monotonically ordered stepped-frequency waveform); 
and generating the third detecting by increasing the second frequency of the second detecting signal with a second frequency step; or generating the second detecting signal by increasing the first frequency of the first detecting signal with the first frequency step; and generating the third detecting by decreasing the second frequency of the second detecting signal with the second frequency step (Generating a third detecting signal using the same steps as used to generate a second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).).

Regarding claim 8, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, further comprising: 
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection (Wright’s determination of whether interference is present and selecting the frequency step corresponds to this step as discussed supra); 
receiving a reflected signal corresponding to the outputted first detecting signal ([420A] – Detect reflected portions of the signal); and determining whether an object is detected according to a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, and a threshold (The use of a threshold is inherent to interference detection.).

Regarding claim 9, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, further comprising: 
responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies (Responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced). The frequency adjustments in claims 6-7 correspond to generating a frequency different from the initial frequency.).

Regarding claim 10, Wright teaches the invention as claimed and discussed above.
Wright further teaches:
the method of claim 1, wherein determining whether the second interference signal is detected in the second frequency during the suppressing of the second detecting signal comprises: 
determining whether a second signal as the second interference signal is received by the microwave motion sensor during the suppressing of the second detecting signal; either responsive to that the second signal is not received by the microwave motion sensor during the suppressing of the second detecting signal, determining the second interference signal is not detected (Determining the detection of a second interference signal using the same criteria as used to determine the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).); 
and responsive to that the second signal is not received by the microwave motion sensor during the suppressing of the second detecting signal, determining the second interference signal is not detected; (Id.); 
and responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal but a strength of a second mixing signal, which is generated according to the second detecting signal and the received second signal, is smaller than a second threshold, determining the second interference signal is not detected (as best understood, this claim recites elements in the alternative and does not require this element); and responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal and the strength of the second mixing signal is greater than the second threshold, determining the second interference signal is detected (as best understood, this claim recites elements in the alternative and does not require this element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al. (US 20080100493 A1; hereinafter Akita) in view of McMahon et al. (WO 2016170007 A1; hereinafter McMahon).
Regarding Claim 1,
Akita teaches:
suppressing output of a first detecting signal for motion detection, wherein the first detecting signal is generated with a first frequency; ([0006] –  method of temporarily stopping transmittance of the electromagnetic waves,)
determining whether a first interference signal is detected in the first frequency during the suppressing output of the first detecting signal; ([0006] –  receiving only the electromagnetic waves (interference signal) which are transmitted from another on-vehicle radar or the communication device, and detecting the presence or absence of the interference signal based on the frequency analysis results of the receiver signal)
and suppressing output of the second detecting signal (suppression of second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);  
determining whether a second interference signal is detected in the second frequency during the suppressing output of the second detecting signal; (Id.)

Akita does not teach:
responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating a second detecting signal with a second frequency, which is different from the first frequency, 
and responsive to that the second interference signal is not detected in the second frequency, outputting the second detecting signal for motion detection. 
McMahon teaches:
responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating a second detecting signal with a second frequency, which is different from the first frequency, ([0032] –  The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference.)
and responsive to that the second interference signal is not detected in the second frequency, outputting the second detecting signal for motion detection. ([0032] – The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference. ([0032] When interference is not detected, there is no transmission frequency adjustment in response, i.e. the same detecting signal is output for motion detection.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Akita’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Akita teaches a base method of detecting signal interference; (2) McMahon teaches a technique of 


Regarding Claim 2,
Akita in view of McMahon teaches the invention as claimed and discussed above. 

Akita further teaches:

The method of claim 1, wherein determining whether the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal comprises: 
determining whether a first signal as the first interference signal is received by the microwave motion sensor during the suppressing output of the first detecting signal; (This element simply renames the interference signal as the first signal.  This is taught by Akita in view of McMahon as discussed supra.);)
and responsive to that the first signal is not received by the microwave motion sensor during the suppressing output of the first detecting signal, determining the first interference signal is not detected (This element simply renames the interference signal as the first signal.  This is taught by Akita in view of McMahon as discussed supra.);)
and responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal but a strength of a first mixing signal is Page 14 of 22smaller than a first threshold, determining the first interference signal is not detected, wherein the first mixing signal is generated according to the first detecting signal and the received first signal; (as 
and responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal and the strength of the first mixing signal is greater than the first threshold, determining the first interference signal is detected. (as best understood, this claim recites elements in the alternative and does not require this element)
Regarding Claim 4,
Akita in view of McMahon teaches the invention as claimed and discussed above. 
Akita further teaches:
The method of claim 1, wherein suppressing output of the first detecting signal for motion detection comprises: 
periodically stopping outputting the first detecting signal for motion detection; ([0006] –  method of temporarily stopping transmittance of the electromagnetic waves, receiving only the electromagnetic waves (interference signal) which are transmitted from another on-vehicle radar or the communication device. Temporarily stopping transmittance during interference detection corresponds to periodically stopping output)
or reducing an output power of the first detecting signal. (Stopping transmittance involves decreasing output power of first detecting signal to zero.)

Regarding Claim 5,

Akita in view of McMahon teaches the invention as claimed and discussed above. 

Akita further teaches:
receiving a reflected signal corresponding to the outputted first detecting signal; ( [0004]  radar device installed on an own vehicle transmits an electromagnetic wave as a transmitter signal, receives a reflected signal that is reflected by a target)
and responsive to that a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, is continuously greater than a third threshold in a time period, suppressing output of the first detecting signal for motion detection ( [0005] – when a receiver signal that has been reflected by the target and an electromagnetic wave… there occurs a so-called interference in which a signal intensity in the frequency analysis result largely increases… it is impossible to measure the distance to the target and the relative velocity of the target, which causes a problem in controlling the vehicle. I.e., interference is detected. The use of a threshold is inherent to interference detection. A threshold amount of interference must be chosen. [0006] – When the interference occurs… there is a method of temporarily stopping transmittance of the electromagnetic waves)
Akita does not teach:
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; 
McMahon further teaches:
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; ([0032] – The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference. When interference is not detected, there is no transmission frequency adjustment in response, i.e. the same detecting signal is output for motion detection.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Akita’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Akita teaches a base method of detecting signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 6,
Akita in view of McMahon teaches the invention as claimed and discussed above. 
McMahon further teaches:
The method of claim 1, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: ([0032] –  The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference)
generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; [0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency)
wherein the method further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second Page 16 of 22detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies; and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with a second frequency step or with a second set of frequency steps. (Responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Akita’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Akita teaches a base method of detecting signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 7,
Akita in view of McMahon teaches the invention as claimed and discussed above. 
McMahon further teaches:
The method of claim 6, wherein generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with the first frequency step, or with the first set of frequency steps, and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with the second frequency step or with the second set of frequency steps comprises: ([0032] –  The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference.)
generating the second detecting signal by decreasing the first frequency of the first detecting signal with a first frequency step; and generating the third detecting by increasing the second frequency of the second detecting signal with a second frequency step; 
or generating the second detecting signal by increasing the first frequency of the first detecting signal with the first frequency step; 
and generating the third detecting by decreasing the second frequency of the second detecting signal with the second frequency step.
([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Akita’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Akita teaches a base method of detecting signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 8,
Akita in view of McMahon teaches the invention as claimed and discussed above. 
Akita further teaches:
receiving a reflected signal corresponding to the outputted first detecting signal; ([0004] - transmits an electromagnetic wave as a transmitter signal, receives a reflected signal that is reflected by a target)
and Page 17 of 22determining whether an object is detected according to a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, and a threshold. ( [0004] – target such as a preceding vehicle as a receiver signal, and calculates a distance and a relative velocity between the own vehicle and the target on the basis of a frequency analysis result with respect to a difference between the transmitter signal and the receiver signal.)

Akita does not teach:
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; 

McMahon further teaches:
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; . ([0032] – The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference. When interference is not detected, there is no transmission frequency adjustment in response, i.e. the same detecting signal is output for motion detection.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Akita’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Akita teaches a base method of detecting signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 9,
Akita in view of McMahon teaches the invention as claimed and discussed above. 
McMahon further teaches:
The method of claim 1, further comprising: 
responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies. 
(Responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced). The frequency adjustments in claims 6-7 correspond to generating a frequency different from the initial frequency.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Akita’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Akita teaches a base method of detecting signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 10,
Akita in view of McMahon teaches the invention as claimed and discussed above.
Akita further teaches:
The method of claim 1, wherein determining whether the second interference signal is detected in the second frequency during the suppressing of the second detecting signal comprises: 
determining whether a second signal as the second interference signal is received by the microwave motion sensor during the suppressing of the second detecting signal (Determining the detection of a second interference signal using the same criteria as used to determine the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);
and responsive to that the second signal is not received by the microwave motion sensor during the suppressing of the second detecting signal, determining the second interference signal is not detected; (Id.)
or responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal but a strength of a second mixing signal, which is generated according to the second detecting signal and the received second signal, is smaller than a second threshold, determining the second interference signal is not detected; (as best understood, this claim recites elements in the alternative and does not require this element);
and responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal and the strength of the second mixing signal is greater than the second threshold, determining the second interference signal is detected. (as 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170059691 Al).

Regarding Claim 13,
Fischer teaches:
A fill level sensor with adaptive frequency control, wherein the microwave motion sensor is operated in a normal mode or in a detection mode, the sensor comprising ([0006] – The fill level measurement device is designed to selectively assume an interfering signal detection mode and a fill level measurement mode)
an oscillator (transmission oscillator 101; transmission branch 107), configured to generate a first detecting signal with a first frequency in the normal mode, and configured to generate a second detecting signal with a second frequency in the detection mode, wherein the second frequency is different to the first frequency; ([0010] - said device can change the transmission… channel of the transmission)
a transmission amplifier, coupled to the oscillator, configured to amplify the first detecting signal and output the amplified first detecting signal for motion detection in the normal mode, ([0013] – it is also possible to arrange a booster or amplifier in the transmission branch) Page 19 of 22and suppress output of the first detecting signal in the detection mode; ([0007] – The transmission signal emitted in the interfering signal detection mode has a lower intensity than the transmission signal emitted in the fill level measurement mode)
a mixer, coupled to the oscillator, configured to generate a first mixing signal according to the first detecting signal and a reflected signal in the normal mode, wherein the reflected signal is 
detector, coupled to the mixer and the oscillator, configured to switch the sensor between the normal mode and the detection mode according to the first mixing signal and the second mixing signal. ([0016] – the transmission signal emitted in the interfering signal detection mode has a lower intensity than the transmission signal emitted in the fill level measurement mode. [0017] – According to another embodiment of the invention, the fill level measurement device comprises a switch which disconnects the transmission branch)

Fischer does not teach:
using interference detection and adaptive frequency control with a motion detection sensor instead of a fill level detection sensor

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer to use interference detection and adaptive frequency control with a motion detection sensor instead of a fill level detection sensor as a simple substitution of one known element for another to obtain predictable results.  Such a finding is proper because (1) the prior art contained a product which differed from the claimed device by substitution of presence (fill level) detection for motion detection; (2) motion detection was known in the art at the time of the invention; (3) one of ordinary skill in the art could have substituted a motion detector for a presence detector, and the results of the substitution would have been predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 14,
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 13, wherein the detector is configured to switch the microwave motion sensor from the normal mode to the detection mode responsive to that a strength of the first mixing signaling is continuously greater than a first threshold in a time period, and is configured to switch the microwave motion sensor from the detection mode to the normal mode responsive to that a strength of the second mixing signaling is smaller than a second threshold. ([0016] – Said device therefore regularly checks whether the received signal comprises interfering signals. If so, the transmission and receiving channel can be automatically changed.)

Regarding Claim 15,
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 13, further comprising: a lowpass filter, coupled to the mixer and the detector, configured to filter the first and the second mixing signal with a predefined cutoff frequency. ([0037] – The received radar signal is downmixed to a low-frequency signal in the receiving mixer 105)

Regarding Claim 16,
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 13, further comprising: a switch, coupled to the transmission amplifier, configured to switch the transmission amplifier to an amplification mode to It is also possible to arrange a booster or amplifier in the transmission branch, which is deactivated in order for the interfering signal detection mode to be assumed, such that the intensity of the transmission signal significantly reduces or even reaches zero. [0017] - switch which disconnects the transmission branch)

Regarding Claim 17:
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 13, wherein the oscillator is configured to generate the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a frequency step, or with a set of frequency steps. ([0054] – The voltage controlled oscillator (VCO) 301 generates a frequency modulated signal (e.g. a linear frequency ramp having the start frequency f1 and the end frequency f2)

Regarding Claim 18:
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 17, wherein the oscillator is configured to generate the second detecting signal by decreasing the first frequency of the first oscillation single with a first frequency step, and is further configured to generate a third detecting signal by increasing the second frequency of the second oscillation single with a second frequency step, or is configured to generate the second detecting signal by increasing the first frequency of the first oscillation single with the first e voltage controlled oscillator (VCO) 301 generates a frequency modulated signal (e.g. a linear frequency ramp having the start frequency f1 and the end frequency f2)

Regarding Claim 19:
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 13, wherein the detector is configured to determine that the object is detected responsive to a strength of the first mixing signal being greater than a threshold, and is configured to determine that the object is not detected responsive to the strength of the first mixing signal being smaller than the threshold. ([0002] – The transmission signal, referred to in the following as the received signal, reflected by the filling material surface can then be evaluated by the fill level measurement device. As part of this evaluation, the fill level can be determined from the fill level echo contained in the received signal, which echo is the signal component of the transmission signal that has been reflected by the filling material surface.)

Regarding Claim 20:
Fischer teaches the invention as claimed and discussed above. 
Fischer further teaches:
The microwave motion sensor of claim 13, wherein the oscillator is a free-running oscillator, which is operated in a target frequency with frequency drift. ([0054] – The voltage controlled oscillator (VCO) 301 generates a frequency modulated signal (e.g. a linear frequency ramp having the start frequency f1 and the end frequency f2)
Allowable Subject Matter
Claims 3, 11, and 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/JULIANA CROSS/               Examiner, Art Unit 3648   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648